The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner makes the following findings with respect to the conical shape of the opening and the shape of the bottom of the device.  A careful evaluation of figure 1A to which applicant pointed to in the remarks filed June 16, 2020 shows the following features.  With respect to the bottom, 5, of annular member 1, it appears to be concave in shape to the point that it meets opening 3.  At the point that these two elements/features meet is where sealing element 6 is found such that if the annular member were placed on a flat surface, the sealing element would be separated from the flat surface.  For this reason, the current claim language requiring the sealing member to be adjacent to the bottom end of the annular member will be treated as covering a bottom end similar to that shown in figure 1A: a concavely shaped structure that allows the sealing element to be separated from the bottommost point of the annular member.  With respect to the concave shape of opening 3, Figure 1A includes an unreferenced horizontal line above sealing element 6 that is near the bottom of the opening.  Examination of the shape of the opening shows that the opening is conically tapered or has reducing diameter to the location of the line.  However, below the line the diameter actually increases to the location of the sealing element.  For this reason, the language relative to the conical shape of the opening having its smaller diameter end at the bottom of the annular member will be treated for examination purposes as including the shape of the opening in figure 1A: allowing for shapes in which the smaller diameter may include sections having a diameter that is equal to or larger than the smallest diameter between the  bottom of the annular member and the location of the smallest diameter of the conical shape of the opening.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliott (US 3,980,083, newly cited and applied).  In the patent Elliott teaches a device (14) for sealing a reagent container (12) comprising: an annular member configured to be inserted into the reagent container (see figures 2, 6-12 and 15-18), wherein the annular member is configured to being movably coupled to the reagent container relative to its longitudinal center axis (see at least the  by a needle tip of a suction needle (see at least figures 6-7); a top end of the annular member with an opening with a conical shape (see element 84 in figures 2, 6, 9 and 15) passing from the a top end of the annular member to a segment in which the diameter increases prior to the sealing element (see elements 86 and 92 in at least figures 2, 6, 9 and 15 and column 4, lines 29-41): and a bottom end of the annular member having a concave shape (elements 78 and 80 in figure 2 with additional shapes shown in figure 15), wherein the opening of the bottom end of the annular member has its smaller diameter end at the bottom end of the sealing element.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott as applied to claim 1 above, and further in view of Ogle (US 4,259,956, hereinafter called Ogle ‘956).  Elliott teaches an external groove on the outside of the container near its open end forming a rib on the interior of the container.   Elliott does not teach a container having a feature called a collar with an outlet that serves to guide a needle into the inside of the reagent container.  
In the patent Ogle ‘956 teaches a liquid containing vial (14) having a stopper (20) that closes an open end (12) of the vial and is designed to move inside of the vial to expel the contents of the vial through a needle that is used to puncture the needle (see figures 2 and 3).  The vial has a collar (16) formed in the wall of the vial near its open end designed to prevent the stopper from being dislodged from the vial.  Figure 2 shows that it can also function to guide the needle into the inside of the container.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the rib of the Elliott container as a collar as taught by Ogle ‘956 because it can be used to prevent the stopper from dislodging from the container after the liquid and stopper have been placed into the container as taught by Ogle ‘956.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Ogle ‘956 as applied to claim 7 above, and further in view of Zuckermann (US 6,033,631).  Elliot does not teach the container having a conical closed bottom end.  
In the patent Zuckermann teaches a reagent container that is shown in figure 4.  Column 11, lines 64-67 teach that the bottom (320) of the reagent vessel (302) can be configured to have a substantially tapering or conical shape to minimize the volume of inaccessible reagent contained within the reagent vessel.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Elliott container with a bottom having a substantially tapering or conical shape as shown by Zuckermann because of the ability to minimize the volume of inaccessible reagent contained within the reagent vessel as taught by Zuckermann.  
Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott as applied to claim 1 above, and further in view of Brown (US 2,737,948) and Stanescu (US .
In the patent Brown teaches a disposable cartridge for a syringe.  In figure 1, the cartridge or ampule (10) is associated with a needle unit (11).  Of relevance to the instant claims is the presence of a closure cap (30) provided to overly the face of the stopper.  The cap includes a central aperture (31) aligned with a recess (25) in the face of the stopper (see column 2, lines 43-54) which would act to guide the needle into the stopper recess.  
In the patent Stanescu teaches a container system for reagents and other substances used in a medical diagnostic apparatus.  The container system includes a vial (16) made of blow-molded plastic, which can withstand lyophilization.  The bottom portion of the vial has an annular groove (32) and is shaped as a truncated cone (24,28) below the annular groove.  An auxiliary member (18) can be snap-connected to the vial at the annular groove (see figure 7) so that the vial will stand upright on a flat surface and contains a central aperture (54) through which the vial remains in contact with the flat surface.  The container system also includes a stopper (14) at the mouth of the vial and a snap-on plastic cover (12) to secure the stopper.  Column 1, lines 60-62 teach that with previous flat-bottom containers appreciable quantities of expensive reagents remain in the bottom of the vial when the vial is used on an automated machine.  The paragraph bridging columns 1-2 teaches that a blow-molded plastic vial for medical substances has recently been introduced.  The vial is slightly over five centimeters tall and has an outer diameter of slightly over two centimeters.  The vial has a top portion configured to accept a screw-on cap, a cylindrical intermediate portion, and an inwardly tapering bottom portion (a conical bottom portion).  Column 2, lines 39-42 teach that an object of the invention is to provide a container system which includes a vial whose interior tapers toward the bottom in order to promote efficient utilization of reagent.  Column 6, lines 19-31 teach that after the reagent has been reconstituted, the auxiliary member (18) is snapped off from the bottom portion of the vial, inverted, and placed on the top portion of the vial as shown in figure 8 (this provides the vial with a collar).  The vial of reconstituted reagent can now be placed in an automated diagnostic machine for use in medical testing procedures.  When other container systems of dried reagents have been prepared in the same way, they are also placed in the machine.  Figures 9 and 10 with their associated discussion explain how the containers with their attached auxiliary 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Elliot container with a conical bottom and an auxiliary member that can become a collar as taught/shown by Stanescu because of the ability of the conical bottom to promote efficient utilization of reagent and the dual use of the auxiliary member to act as a stand for the conical bottom and also connect to the mouth of the container before being placed in an automated diagnostic machine as taught by Stanescu.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to use a Elliot container with its stopper in method using an automated diagnostic machine such as taught by Stanescu to contain reagents because of the ability to remove liquids from the container by piercing the stopper with a needle to withdraw fluids, the ability to eject the proper dose by moving the stopper/piston.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the rib of the Elliott container to attach a cap as taught by Brown because the aperture of Brown would have been understood by one of ordinary skill in the art as a means to guide the needle into contact with the recess in the stopper because of its alignment with the recess in the Brown stopper.  
Claims 1, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 1,718,595, newly cited and applied and hereinafter called Smith ‘595) in view of Smith (US 2,473,733, newly cited and applied and hereinafter called Smith ‘734), Stanescu and Ogle ‘596 or Brown (last three as described above).  In the patent Smith ‘595 teaches a device (18) for sealing a reagent container (10-11) comprising: an annular member configured to be inserted into the reagent container (see figures 1 and 5-8), wherein the annular member is configured to being movably coupled to the reagent container relative to its longitudinal center axis (see at least page 2, lines 28-37), wherein the annular member is clamped into the reagent container and held in position by sticking friction between the annular member and the reagent container (page 1, lines 56-63, fits the inner walls rather tightly, enabling it to act as a piston the expel the content of the ampule); a sealing element (unlabeled structure between the recess and the concave bottom) arranged between the top end and the bottom end of the annular member for sealing the reagent container, wherein the sealing element is formed as a flexible septum and configured to be penetrable by a needle tip of a suction needle (see at least figure 6); a top end of the annular .    
In the patent Smith ‘733 teaches an ampule (11) used in a syringe (10) having a plunger (12) as part of a piston (15) adapted to move within the ampule (see column 1, lines 49-53).  Column 1, lines 54-55 teach that the piston includes at least one recess (grooves 25) formed its outer circumferential surface which prevents dragging and binding during the movement.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the grooves of Smith ‘733 or the annular member of Smith ‘595 because of their recognized ability to prevent dragging and binding as taught by Smith ‘733.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to use a Smith ‘595 container with its stopper in a method using an automated diagnostic machine such as taught by Stanescu to contain reagents because of the ability to remove liquids from the container by piercing the stopper with a needle to withdraw fluids, the ability to eject the proper dose by moving the stopper/piston.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the throat (14) of the Smith ‘595 container as a collar as taught by Ogle ‘956 because it can be used to prevent the stopper from dislodging from the container after the liquid and stopper have been placed into the container as taught by Ogle ‘956.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the throat of the Smith ‘595 container to attach a cap as taught by Brown because the aperture of Brown would have been understood by one of ordinary skill in the art as a means to guide the needle into contact with the recess in the stopper because of its alignment with the recess in the Brown stopper.  
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive. As a result of the changes to the claims, a new rejection under 35 U.S.C. .    
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to different containers, stoppers and structures with conical openings some of which are used to insert a needle into the containers to remove liquid therefrom.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797